EXHIBIT 10.16P 155 West Nationwide Boulevard Columbus, OH 43215 January 6, 2014 Oxford Mining Company, LLC Attn: Ms. Angela Ashcraft 544 Chestnut Street Coshocton, OH 43812 Re: Coal Purchase and Sale Agreement No. 10-62-04-900, dated May 21, 2004, as amended, between AEP Generation Resources Inc. (successor in interest to Ohio Power Company(f/k/a Columbus Southern Power Company)) (“Buyer”) and Oxford Mining Company, LLC (formerly Oxford Mining Company, Inc.) (“Seller”) SUBJECT: AMENDMENT 2014-1 Reference is made to the above-referenced Coal Purchase and Sale Agreement, as amended (the “Agreement”), under which Seller is supplying coal to Buyer. Effective January 1, 2014, Buyer and Seller agree to amend the Agreement as follows: A. In ARTICLE II, Obligations and Deliveries , Table 2.1.1 (excluding the notes immediately below and relating to Table 2.1.1) shall be deleted in its entirety and replaced with the following in lieu thereof: Table 2.1.1 Contract Year(s) Annual Contract Quantity Spec A Coal Tons SpecB Coal Tons Option No. 1 Tons Option No. 2 Tons Additional Spec B Coal Tons 2010 – 2011 2012– Q 1 and Q2(1) 0 0 to 50,000/qtr(4) 50,001 – 100,000/qtr(5) 2012– Q 3 and Q4(1) 0 0 to 50,000/qtr(4) 50,001 – 100,000/qtr(5) 0 0 to 50,000/qtr(4) 50,001 – 100,000/qtr(5) 0 0 to 50,000/qtr(4) 50,001 – 100,000/qtr(5) 0 0 to 50,000/qtr(4) 50,001 – 100,000/qtr(5) 2016 – 2018(2) 0 0 to 50,000/qtr(4) 50,001 – 100,000/qtr(5) Oxford Mining Company, LLC Coal Purchase and Sales Agreement 10-62-04-900 Amendment 2014-1 January 6, 2014 Page 2 The notes immediately below and relating to Table 2.1.1 shall remain the same for the above replacement Table 2.1.1. Except as amended herein, all other provisions of the Agreement shall remain in full force and effect. If you are in agreement with the foregoing, kindly indicate your acceptance thereof and agreement thereto by signing in the space below and returning one original to the attention of Buyer’s Fuel Contract Administration at the address provided in the Agreement. Accepted and agreed : OXFORD MINING COMPANY, LLC James D. Henry Vice President – Fuel Procurement AEP Generation Resources Inc. /s/ Charles C. Ungurean Signature Charles C. Ungurean Name President and Chief Executive Officer Title
